Citation Nr: 1413378	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  05-30 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and W.G.


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 from August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A hearing was held on November 5, 2009, by means of video conferencing equipment with the Veteran in Milwaukee, Wisconsin, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.

In December 2012, the Board issued a decision granting a 50 percent initial rating for the Veteran's service-connected major depressive disorder and remanded the claim for entitlement to a total disability rating based on individual unemployability (TDIU).  On remand, the RO granted TDIU and assigned an effective date of April 24, 2004, the date the Veteran filed his claim for entitlement to service connection for major depressive disorder, which is also the date he qualified for schedular TDIU.  Notably, this is the effective date requested by the Veteran for TDIU.  As such, the Board finds that the claim for TDIU has been granted in full.

Regarding the assigned 50 percent rating for major depressive disorder, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court granted a Joint Motion for Partial Remand (JMR) vacating and remanding the Board's December 2012 decision pertaining to the rating assigned for major depressive disorder for additional consideration.



FINDING OF FACT

The Veteran's major depressive disorder manifested in sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining relationships but does not cause occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); or inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for a major depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's initial rating claim, a predecisional letter dated in May 2004 satisfied the duty to notify provisions.  The Veteran was also sent notification letters in March 2006 and March 2009 notifying him of the evidence needed to assign a disability rating and effective date.  Here, the Veteran is challenging the initial disability rating assigned following the grant of service connection for his major depressive disorder.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, and thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, any error is non-prejudicial.  In this case, service connection has been granted, and an initial disability rating and effective date have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  In addition, the Veteran was provided a statement of the case in September 2005 which set forth all applicable laws and regulations.

Finally, the duty to assist the Veteran also has been satisfied in this case.  The service treatment records as well as VA treatment records and Social Security Administration (SSA) records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Thus, the September 2010 remand directive was completed.  Stegall v. West, 11 Vet. App. 268 (1998).  VA is not on notice of any evidence needed to decide the claim which has not been obtained.  Moreover, in addition to obtaining all relevant medical records, VA provided the Veteran VA examinations in June 2004, September 2007, and April 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate as the examiners performed mental status examinations, considered the Veteran's statements, and the examiners provided the medical information addressing the rating criteria with respect to the Veteran's service-connected major depressive disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where, as here, a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an initial rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected major depressive disorder is evaluated under Diagnostic Code 9434.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.

A 50 percent disability rating is contemplated for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), at 32).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV at 46-47 (4th ed. 1994).

During the video conference hearing, the Veteran testified regarding his symptoms of major depressive disorder.  He reported that he has had suicidal thoughts six times in the last year, panic attacks several times per week, mood changes, and increased startle response.  He also stated that he has developed eating problems and may not eat for a week or two at a time.  He stated that he does not really have any friends but sees his sister on occasion.  The witness, W.G., testified that the Veteran can be very shy or stares off and that he gets depressed.  She also stated that now his wife is not doing very well.  The Veteran stated that his memory was not good and that he forgets appointments and does not remember a name two minutes later.  He reported that he can have problems with authority figures and become physically aggressive.  He stated that he has not been able to hold down a job since 2002 because of his knees, back, and depressive disorder.  He stated that in five years, he has had close to 40 jobs.  The Veteran also stated that he has major sleep impairment.

During a June 2004 VA examination, the Veteran stated that he had experienced depression but that his mood was "tolerable."  He was taking Celexa.  In addition to having a chronic low mood, he reported having had several periods of worsened mood.  During these periods, he had a decreased interest in activities, his sleep was worse, and he had poor concentration.  He experienced significant loss of appetite and weight loss when he was depressed.  He did not have any plan or intent for harm to himself or others.  He stated that he becomes more aggressive and argumentative when his mood is low.  He reported that he believed his knee conditions have contributed to his frequent occupational changes and lost jobs through the years.  The Veteran indicated that he was very close to his children and that he loved his wife and children.  On examination, the Veteran denied any current suicidal or homicidal ideations.  His thought process was linear and goal directed.  His reported mood was tolerable and his affect was euthymic.  His speech was regular in rate, rhythm, and normal volume.  He did not describe any panic attacks or obsessive or ritualistic behavior interfering with routine activities.  He described sleep impairment.  His cognition was intact with no evidence of psychosis.  On Axis I, diagnoses of major depressive disorder and dysthymia were listed.  On Axis V, a GAF score of 60 was listed.  The examiner explained that the Veteran described symptoms consistent with a recurrent major depressive episode including periods of especially low mood, loss of interest and formerly enjoyed activities, disrupted sleep, social isolation, poor concentration, and decreased appetite with a significant 20 pound weight loss during periods of depression.  He also described a chronic low mood that has persisted for several years.  It was also noted that the Veteran has had numerous jobs from which he believes he was terminated due to his knee condition.

VA treatment records dated in June 2006 show that the Veteran's judgment was within normal limits and that he was oriented to person, place, and time.  His recent and remote memory was intact and he had appropriate affect.

The Veteran was provided a VA examination in September 2007.  The examiner reviewed the claims file.  The Veteran stated that he was being treated with an anti-depressant, Celexa, for his disorder.  He reported mood swings.  The Veteran reported having a generally positive marriage, although he stated that he was a little more "standoffish."  He indicated that he had very close bonds with his children and that he had five friends.  On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was unremarkable and speech was unremarkable, spontaneous, clear, and coherent.  His affect was normal and mood was "tired."  Attention was intact.  The Veteran was oriented to person, time, and place.  His thought process was unremarkable.  His thought content was unremarkable.  He had no hallucinations, no panic attacks, no inappropriate behavior, no obsessive/ritualistic behavior, no homicidal thoughts, and no suicidal thoughts.  The extent of impulse control was fair and no episodes of violence.  The Veteran was able to maintain minimum personal hygiene.  Remote, recent, and immediate memory was normal.  The GAF score was listed as 65.  The examiner stated that there was no total occupational and social impairment and no reduced reliability and productivity due to mental disorder symptoms.

In a June 2010 VA treatment record, the Veteran stated that he worked for a friend's company once a week and that fellow veterans were his buddies.  He stated that he enjoys meeting new people and helping people.  The record also shows that the Veteran's symptoms had been worsening due to his wife going blind.  The Veteran stated that he had not had thoughts of taking his own life.  He reported worrying a lot and experiencing panic attacks.  On examination, he was casually dressed and his speech was within normal limits.  There was no reported suicidal ideation or homicidal ideation.  A July 2010 VA treatment record reveals a GAF score of 60.  He reported that his children were placed in protective foster care for six weeks after the Veteran was found guilty of threatening a Child Protective Services (CPS) worker's life.  He reported a panic attack today and that he gets them once or twice a year.  On examination, the Veteran's speech was regular rhythm, rate, and volume.  There was no agitation or retardation in psychomotor activity.  There were no abnormal movements.  The Veteran denied hallucinations and no delusions were appreciated.  The Veteran's affect was euthymic and he had no suicidal ideation lately.  He had remote thoughts of suicidal ideation with no plan or intent.  Cognitive function was grossly intact, but not formally tested.  Insight was good and judgment was good.  The September 2011 VA treatment record shows a GAF score of 65 and the Veteran was noted to be easily angered.  In a November 2011 VA treatment record, the Veteran reported that he was feeling pretty good and his mood was pretty decent.  He continued to have anger issues but they had somewhat improved since starting Mirtazapine.  He was spending time with a 16 year old horse, which he enjoyed.  He did not have custody of his children but was hoping to increase the frequency of visitation.

During an April 2012 VA examination, the Veteran reported that his house was recently condemned and that he had been staying with a friend's family.  He stated that he separated from his wife in October 2011.  He had five children in foster care although two of the children were recently sent to a psychiatric unit for significant physical and sexual acting out.  He reported several police contacts since his last examination and was charged with two disorderly conducts.  He was also charged in 2008 with threatening the life of a CPS worker when his children were removed.  The Veteran noted occasional thoughts of suicide over the past 8 years but has not made any attempts.  He also noted occasional thoughts of hurting others, particularly police who he feels have mistreated him repeatedly.  He has not had any acts of violence.  Since the last examination, the Veteran and his wife have separated and the relationship has been very stressful.  The symptoms were listed as: depressed mood, anxiety, flattened affect, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  The Veteran reported social and emotional isolation, his mood was up and down, and he had difficulty with concentration.  In terms of cognitive limitations, the Veteran's abstract thought processes were generally intact, analytical ability was good, motor skills were okay, and his ability to follow detailed instructions and rely on memory was generally good.  In terms of reliability and productivity, the Veteran reported that his concentration was poor at times and his mind wanders although he is able to follow instructions.  In terms of getting along with others, he has had some difficulty with authority but mostly involving police.  Previously at his job, he got along fine with coworkers and supervisors.  He stated that his mood tended to be down at times and that his personal appearance and self-care were marginal at times.  The Veteran noted that when he was working, he was a very good worker.  The examiner assigned a GAF score of 60.  The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

A February 2014 VA treatment record shows the Veteran said he had problems with people in authority, such as police and supervisors.  He reported increased issues with sleep and anxiety as well as anhedonia, depression, trouble sleeping, low energy, poor appetite, low self-esteem, difficulty concentrating, restlessness, and thoughts of death.  See VA treatment record dated February 11, 2014.  He also indicated that he had been involved in a car accident and endorsed trauma, nightmares, avoidance, hyperarousal and detachment.  Regarding his family, he and his wife separated and he had been given custody of his five children.  He terminated his parental rights when he experienced heart issues.  All of his children were adopted out and he does not see them.  Because the assessment was conducted by telephone, the provider was unable to note observations about the Veteran's appearance, behavior, psychomotor activity, or affect.  The Veteran's thought flow was organized and linear, he denied hallucinations and delusional symptoms, and said his mood was "not so bad".  The provider observed that his short term memory and attention were grossly intact.  Id.

Another February 2014 treatment record shows that the Veteran reported that his mood was "ok" but that he was tired.  See VA treatment record dated February 18, 2014.  He had recently been treated for insomnia, which had resolved.  He denied suicidal and homicidal ideation.  A depression screen conducted the same day indicates that the Veteran had severe depression.  Id.

The Board has also considered the employability evaluation provided by the Veteran.  This report, received in November 2013, indicates that the provider, a certified rehabilitation counselor, reviewed the entirety of the Veteran's claims file.  The counselor also interviewed the Veteran.  During this interview, the Veteran reported that his understanding and memory was markedly limited.  He stated that he tries to write almost everything down, but frequently fails to note all daily activities and items he needs to remember throughout the course of his day.  He frequently forgets what he was supposed to do.  He also said his ability to engage in sustained concentration is markedly limited.  He reported that he struggles to maintain a routine and that his wife tries to help.  The Veteran indicated that he had limited social interaction and that he was disturbed by and avoided others.  He noted that he frequently gets into confrontations when relating to others outside of his home.  Because of his difficulty getting along with others, he only relates to his wife.  He also reported that he is unable to perform voluntary work because he is distracted by being around other people.

In consideration of the above, the Board finds that the Veteran's major depressive disorder warrants the currently assigned initial disability rating of 50 percent for the entire period on appeal.  Although the Veteran does not meet all the criteria set forth for a 50 percent rating, it is not required that all of the enumerated criteria be met for a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The record shows that the Veteran is socially isolated, has disturbances of motivation and mood, and difficulty in establishing and maintaining relationships.  He also has impairment of short and long-term memory, which results in his forgetting tasks.  During his hearing, the Veteran testified that he really does not have any friends and the most recent VA examination report shows that the Veteran and his wife separated.  Therefore, resolving the benefit of the doubt in favor of the Veteran, an initial 50 percent disability rating is warranted.

The Board finds that the overall symptomatology associated with the Veteran's major depressive disorder does not more closely approximate the schedular criteria required for the next higher 70 percent disability rating.  In short, the Veteran's symptomatology does not cause occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood, due to symptoms such as speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  The medical evidence shows that the Veteran's speech as been noted as normal and he has consistently been oriented to person, place, and time.  In addition, the Veteran reported that at times his appearance can be marginal; however, the medical evidence as a whole shows the Veteran to be adequately groomed.  Furthermore, although the record shows that the Veteran suffers from depression, the evidence does not establish that his depression affects his ability to function independently.  There is also no evidence of any obsessional behavior which interferes with routine activities.  The overall medical evidence of record also consistently shows that the Veteran's speech is within normal limits.  The Veteran reported during the video conference hearing that he had panic attacks multiple times per week.  However, the medical evidence shows that the Veteran has not reported weekly panic attacks.  In fact, in the July 2010 VA treatment record, the Veteran reported that he gets panic attacks once or twice per year.  The most recent VA examination report does not show panic attacks as a symptom.  Finally, the evidence indicates that the Veteran may have difficulty in adapting to stressful circumstances (including work or worklike setting) and the Veteran has had some instances of impaired impulse control.  However, there were no episodes of violence associated with the impaired impulse control.  See April 2012 VA examination report.  Although the Veteran reported being more aggressive and has been charged with disorderly conduct, there have been no acts of violence.  Id.  The Veteran has also reported thoughts of suicide at times.  See hearing transcript.  However, the overall evidence indicates that these thoughts are remote and the overall evidence shows that the Veteran has denied suicidal ideation. See VA treatment records and June 2004 VA examination report.  In fact, during the most recent VA examination, the Veteran reported occasional thoughts of suicide, but that he had no intent or plan.  Again, in considering the whole disability picture and overall evidence, the Board finds that the Veteran's symptoms most closely approximate the assigned 50 percent disability rating.

In regard to family and social life, the record shows that the Veteran tries to avoid most people and is isolated.  In reviewing the record, it is clear that the Veteran has social impairment; however, it does not establish that the Veteran has an inability to maintain or establish relationships.  For instance, the Veteran described having had close bonds with his children as well as custody of his children until the onset of his heart condition.  At that time, he had to relinquish his parental rights due to his physical health.  See VA treatment record dated February 11, 2014.  The evidence does not show that he terminated his parental rights due to his service-connected major depressive disorder.  As for evidence regarding work relationships, the record shows that the Veteran is unemployed.  The Veteran has reported that he has difficulty with authority; however, the Board finds that any difficulties with work are taken into account by the 50 percent disability rating.  In fact, the Veteran reported to the April 2012 VA examiner that he was a good worker and got along with coworkers and supervisors.  As such, the Board finds that the Veteran's social and occupational impairment is more accurately associated with the 50 percent disability rating as his symptoms do not result in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.

Finally, the Veteran is not entitled to a 100 percent disability rating for any period of time covered by the appeal.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected major depressive disorder.  See Sellers v. Principi, 372 F.3d. 1318, 1324 (Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  Although the Veteran reported during the video hearing that he had suicidal thoughts, the medical evidence as a whole shows that the Veteran has repeatedly denied any intent or plan.  The evidence does not show gross impairment in thought processes or communication, intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene, disorientation to time or place, and/or memory loss for names of close relatives, own occupation, or own name.  Accordingly, a 100 percent disability rating is not warranted for any period of time covered by this appeal.  38 C.F.R. § 4.130.

The Board has also considered the Veteran's GAF scores, which have ranged from 60 to 70, indicating mild to moderate symptoms.  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board finds that the GAF scores are in accord with the assigned 50 percent disability rating and, as noted above, the Board finds that the Veteran's symptoms more nearly approximate a moderate occupational and social impairment and do not equal or more nearly approximate the criteria for a higher disability rating.

The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 50 percent for major depressive disorder.  Thus, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected major depressive disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for mental disorders shows that the rating criteria reasonably describe ratings for mental disorders.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  Further, the record does not show that the Veteran has required frequent hospitalizations for his service-connected disability.  In addition, there is nothing in the record which suggests that the above condition markedly impacted the Veteran's ability to work.  In fact, the Veteran has stated that he was fired from jobs due to his knee disabilities.  During the most recent VA examination, he reported that when he was employed, he was a good worker and he got along well with his coworkers and supervisors.  While it is undisputed that the disability affects the Veteran's employment, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Therefore, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected major depressive disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


